SUMMARY ORDER

Elias A. Felluss, pro se, appeals from the judgment of the United States District Court for the Southern District of New York (Marrero, J.), dismissing as moot his appeal from a judgment of the United States Bankruptcy Court for the Southern District of New York (Lifland, J.). We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
A district court’s affirmation of a bankruptcy court’s judgment is subject to plenary review; conclusions of law are reviewed de novo and findings of fact are reviewed for clear error. In re First Cent. Fin. Corp., 377 F.3d 209, 212 (2d Cir.2004). Having undertaken such a review, we affirm for substantially the reasons stated by the district court. Felluss’s appeal is equitably moot because the plan of reorganization was substantially consummated and Felluss has not overcome the ensuing presumption of mootness by establishing the factors set forth in In re Chateaugay Corp., 10 F.3d 944, 952-54 (2d Cir.1993).
Finding no merit in Felluss’s remaining arguments, we AFFIRM the judgment of the district court.